Order, Supreme Court, New York County, entered June 14, 1974, unanimously modified, on the law and on the facts, to the extent of striking subdivisions (c), (d), (e), (f) and (h) of paragraph 45 of respondent’s demand for a bill of particulars, and otherwise affirmed, without costs and without disbursements. The items stricken seek disclosure of evidentiary matter not obtainable through a bill of particulars, the purpose of which "is to amplify the pleading, limit the proof and prevent surprise at the trial.” (State of New York v Horsemen’s Benevolent & Protective Assoc. [NY DivJ, 34 AD2d 769, 770.) Concur—Stevens, P. J., Murphy, Lupiano, Capozzoli and Nunez, JJ.